Title: From George Washington to Bryan Fairfax, 22 April 1782
From: Washington, George
To: Fairfax, Bryan


                        
                            Dear Sir,
                            Newburgh Apl 22d 82
                        
                        Your favor of the 21st Ulto, covering a letter for the present Lord Fairfax, came to my hands about Eight
                            days ago—the latter, was immediately sealed & sent into New York, with other letters which came at the sametime
                            from Colo. Martin—altho’ the good old Lord had lived to an advanced age, I feel a concern at his death. and wish the
                            partition of his Estate had been more in your favor.
                        I have received, and thank you for your former favor of the 18th of Jany—the assurances of unabated
                            friendship on your part are flattering and pleasing to me; and call for an acknowledgement—which I can make with truth—of
                            reciprocal regard on mine—It will ever give me pleasure to hear of your health & prosperity—with much esteem,
                            & sincere affection I am Dr Sir yr most Obedt Sert
                        
                            Go: Washington
                        
                    